UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                           Before
                                 YOB, KRAUSS, and BURTON
                                  Appellate Military Judges

                              UNITED STATES, Appellee
                                           v.
                             Sergeant DARRICK GARNER
                             United States Army, Appellant

                                       ARMY 20100684

                              Headquarters, V Corps
                         Wendy P. Daknis, Military Judge
           Lieutenant Colonel Randolph Swansiger, Staff Judge Advocate


For Appellant: Colonel Patricia A. Ham, JA; Lieutenant Colonel Imogene M.
Jamison, JA; Major Richard E. Gorini, JA; Captain Matthew T. Grady, JA (on brief).
Colonel Patricia A. Ham, JA; Lieutenant Colonel Imogene M. Jamison, JA; Major
Richard E. Gorini, JA; Captain James P. Curtin, JA (on reply brief).

For Appellee: Lieutenant Colonel Amber J. Roach, JA; Major Catherine L. Brantley,
JA; Captain Edward J. Whitford, JA (on brief).


                                          7 March 2013

                   -----------------------------------------------------------------
                    SUMMARY DISPOSITION ON RECONSIDERATION
                   -----------------------------------------------------------------

Per Curiam:

       A panel of officer and enlisted members, sitting as a general court-martial,
convicted appellant, contrary to his pleas, of two specifications of rape of a child
under the age of twelve, and one specification of aggravated sexual contact with a
child, in violation of Article 120, Uniform Code of Military Justice, 10 U.S.C. §
920 (2006) [hereinafter UCMJ]. The panel sentenced appellant to confinement for
eighteen months and reduction to the grade of E-1. The convening authority
approved only so much of the adjudged sentence as provided for confinement for
seventeen months and twenty days and reduction to the grade of E-1.

       On 28 February 2013, we issued a decision in this case holding the findings
correct in law and fact and the sentence appropriate. United States v. Garner,
ARMY 20100684 (Army Ct. Crim. App. 28 Feb. 2013) (mem. op.). However, we did
GARNER—ARMY 20100684

not explicitly affirm the findings and sentence. Upon sua sponte reconsideration,
the findings and sentence are AFFIRMED.

                                       FOR THE COURT:




                                       MALCOLM H.
                                       MALCOLM     H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk of Court
                                       Clerk of Court




                                         2